      Case 1:21-cv-00141-CCC-MA Document 18 Filed 06/08/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT MOSER,                 :                 CIVIL ACTION NO. 1:21-CV-141
                              :
               Plaintiff      :                 (Judge Conner)
                              :
          v.                  :
                              :
CENTRE COUNTY CORRECTIONAL :
FACILITY, CHRISTOPHER SCHELL, :
MELANIE GORDAN, and C.O.      :
BICKLE,                       :
                              :
               Defendants     :

                                   MEMORANDUM

      Plaintiff Robert Moser, an individual who was most recently confined at the

Berks County Prison, initiated the above-captioned action pursuant to 42 U.S.C.

§ 1983 while he was incarcerated at the Centre County Correctional Facility

(“CCCF”) in Bellefonte, Pennsylvania. (Doc. 1). All correspondence recently

mailed to plaintiff from the court has been returned to sender, and the court has

been unable to communicate with plaintiff. For the reasons set forth below, the

court will dismiss this action for failure to prosecute and failure to comply with a

court order.

I.    Background

      Plaintiff initiated this civil action pursuant to 42 U.S.C. § 1983 asserting

various constitutional claims against defendants. (Doc. 1). After the complaint

was filed, the court mailed to plaintiff its standard pro se letter, a notice to proceed

before a magistrate judge, and excerpts from its local rules. (Doc. 4). In response to
      Case 1:21-cv-00141-CCC-MA Document 18 Filed 06/08/21 Page 2 of 6




the court’s administrative order directing CCCF to provide plaintiff’s certified

prison account statement, CCCF advised that plaintiff had been transferred to

Berks County Prison. (Doc. 8). Plaintiff then filed a letter with the court advising

that he would soon be released from Berks County Prison and would provide the

court with his updated address. (Doc. 11). Plaintiff has not updated his address,

and the court’s order granting plaintiff’s application for leave to proceed in forma

pauperis and directing service of the complaint was returned as undeliverable.

(Doc. 15).

       Thereafter, the court mailed to plaintiff at his last known address an order

advising him of his duty to update his address with the court, requiring him to do

so within twenty days, and warning him that if he failed to comply, the court would

be forced to dismiss this action. (Doc. 16). The order warned plaintiff that “[f]ailure

to comply with this order may result in the dismissal of this case for failure to

prosecute.” (Id. at 2) (citing FED. R. CIV. P. 41(b)). This order was also returned to

sender. Plaintiff has failed to update his address for a period of two and a half

months. (Doc. 17). A review of the inmate locator Vinelink, available at

https://vinelink.com/classic/#/search, provides that plaintiff is no longer in the

custody of either CCCF or the Berks County Prison. A review of the DOC’s inmate

locator, available at http://inmatelocator.cor.pa.gov/, also provides that plaintiff is

not within the DOC’s custody.




                                            2
      Case 1:21-cv-00141-CCC-MA Document 18 Filed 06/08/21 Page 3 of 6




II.   Discussion

      District courts have the inherent power to dismiss an action for failure to

prosecute sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United

States Court of Appeals for the Third Circuit has identified six factors a court

should consider before dismissing an action for failure to prosecute:

             (1) the extent of the party’s personal responsibility; (2) the
             prejudice to the adversary caused by the failure to meet
             scheduling orders and respond to discovery; (3) a history of
             dilatoriness; (4) whether the conduct of the party or the attorney
             was willful or in bad faith; (5) the effectiveness of sanctions other
             than dismissal, which entails an analysis of alternative
             sanctions; and (6) the meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphasis

omitted). Not all of the Poulis factors need be satisfied to dismiss a complaint. See

Shahin v. Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (nonprecedential) (citing

Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992)).

      In the present matter, plaintiff is pro se and solely responsible for his actions.

See Colon v. Karnes, No. 11-cv-1704, 2012 WL 383666, at *3 (M.D. Pa. Feb. 6, 2012)

(“Plaintiff is proceeding pro se, and thus is responsible for his own actions.”).

Plaintiff appears to no longer be incarcerated, and the court can only conclude that

he is personally responsible for failing to inform the court of his whereabouts.

      Second, prejudice to the adversary generally includes “the irretrievable loss

of evidence, the inevitable dimming of witnesses’ memories or the excessive and

possibly irremediable burdens or costs imposed on the opposing party.” Adams

v. Trs. of N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863, 874 (3d Cir. 1994).

Prejudice also includes “the burden imposed by impeding a party’s ability to


                                           3
         Case 1:21-cv-00141-CCC-MA Document 18 Filed 06/08/21 Page 4 of 6




prepare effectively a full and complete trial strategy.” Ware v. Rodale Press, Inc.,

322 F.3d 218, 222 (3d Cir. 2003). Plaintiff’s continued failure to communicate with

the court and his continued inaction frustrate and delay the resolution of this case.

This failure to communicate prejudices the defendants who seek a timely resolution

of the case. See Azubuko v. Bell Nat’l Org., 243 F. App’x 728, 729 (3d Cir. 2007)

(nonprecedential) (stating that plaintiff’s failure to file an amended complaint

prejudices defendants and compels dismissal).

         Third, plaintiff has established a history of dilatoriness through his failure to

notify the court of his whereabouts and failure to comply with court orders and

rules. Plaintiff’s last communication with the court is dated March 10, 2021, nearly

three months ago. (Doc. 11). Plaintiff has thus failed to comply with the court’s

local rules requiring a pro se litigant to update their address with the court as

needed, and he has also failed to comply with the court’s order directing him to

update his address in a timely manner. See M.D. PA. L.R. 83.18 (providing that a

pro se plaintiff “shall maintain on file with the clerk a current address at which all

notices and copies of pleadings, motions or papers in the action may be served upon

such party.”); see also Doc. 4-2 at 3-4. Should plaintiff’s address change in the

course of this litigation, plaintiff shall immediately inform the court of such change,

in writing. (Id.) If the court is unable to communicate with the plaintiff because he

has failed to notify the court of his address, the plaintiff will be deemed to have

abandoned the lawsuit. (Id.) It is clear that plaintiff has failed to perform his

affirmative obligations as set forth in Middle District of Pennsylvania Local Rule

83.18.


                                              4
      Case 1:21-cv-00141-CCC-MA Document 18 Filed 06/08/21 Page 5 of 6




      Regarding the next factor, “[w]illfulness involves intentional or self-serving

behavior.” Adams, 29 F.3d at 874. It appears that at least some of this dilatory

behavior was performed willfully and in bad faith, as plaintiff has offered no

explanation for his failure to provide the court with his current address and has

been less than diligent in pursuing this matter.

      Fifth, a district court must consider the availability of sanctions alternative to

dismissal. Poulis, 747 F.2d at 869. Given plaintiff’s apparent indigence, alternative,

monetary sanctions would not be effective. See Dennis v. Feeney, No. 11-CV-1293,

2012 WL 194169, at *2 (M.D. Pa. Jan. 23, 2012) (finding, “monetary sanctions are

unlikely to be efficacious given that Plaintiff is indigent”).

      The final Poulis factor is the meritoriousness of the claim. A claim will be

deemed meritorious when the allegations of the complaint, if established at trial,

would support recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6)

motion to dismiss is utilized in determining whether a claim is meritorious. Poulis,

747 F.2d at 869-70. The court finds that consideration of this factor fails to save

plaintiff’s claims, since he is now wholly noncompliant with his obligations as a

litigant. Thus, the weight of this factor is lessened.

      Following a full analysis of the Poulis factors, the majority of the six factors

weigh in favor of dismissal.




                                            5
       Case 1:21-cv-00141-CCC-MA Document 18 Filed 06/08/21 Page 6 of 6




III.   Conclusion

       Plaintiff has failed to update his address with the court, and has further

failed to otherwise communicate with the court. The court therefore finds that

dismissal is appropriate under the circumstances.

       A separate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:       June 8, 2021
